Electronically Filed
                                                        Supreme Court
                                                        SCWC-29558
                                                        28-MAR-2012
                                                        09:22 AM



                          NO. SCWC-29558

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

        LANCE K. BAILEY, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (ICA NO. 29558; CR. NO. 07-1-0769(2))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
          and McKenna, JJ., and Circuit Judge Trader,
                 in place of Duffy, J., recused)

          The Application for Writ of Certiorari filed on

February 16, 2012 by Petitioner/Defendant-Appellant Lance K.

Bailey is hereby rejected.

          DATED:   Honolulu, Hawai#i, March 28, 2012.


Benjamin E. Lowenthal            /s/ Mark E. Recktenwald
(Law Office of
Philip H. Lowenthal)             /s/ Paula A. Nakayama
for petitioner/
defendant-appellant              /s/ Simeon R. Acoba, Jr.
on the application.
                                 /s/ Sabrina S. McKenna
Renee Ishikawa Delizo
for respondent/                  /s/ Rom A. Trader
plaintiff-appellee
on the response.